DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 24-26, and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 11, 15, 20, and 23-28 of U.S. Patent No. 10,924,959 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1 and 24 of the application with claims 1, 5, 11, 15, 20, and 23-28 of the patent, claims 1 and 24 of the application are anticipated by patent claims 1, 5, 11, 15, 20, and 23-28 in that claims 1, 5, 11, 15, 20, and 23-28 of the patent contain all the limitations of claims 1 and 24 of the application. Claims 1 and 24 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 24, 25, 31, 33-36, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2022/0060265 A1) hereinafter Xu.

Regarding claims 1 and 24 – Xu discloses receiving from a network device a measurement configuration signal comprising a measurement resource configuration associated with a cross-link interference signal strength measurement; performing the cross-link interference signal strength measurement for one or more UEs associated with one or more intra-frequency neighboring cells according to the measurement resource configuration; determining, based at least in part on a slot duration and a subcarrier spacing associated with a link between the UE and the network device a periodicity for the cross-link interference signal strength measurement; and transmitting a report of the cross-link interference signal strength measurement to the network device based at least in part on the determined periodicity, refer to Figures 2-5, and paragraphs [0005], [0006], [0014], [0020], [0034], [0041], [0047], [0049]–[0051], [0056], [0062], [0064], [0065], [0082]-[0084], [0116], [0120]-[0124], [0127]-[0133], [0135], [0140], [0144]-[0154], [0167], [0186], [0187], [0190], [0129], [0220], and claims 1, 8.
Regarding claims 2 and 25 – Xu discloses one or more of a reporting configuration for the cross-link interference signal strength measurement, a filtering configuration for the cross-link interference signal strength measurement, a measurement gap configuration for the cross-link interference signal strength measurement, or a quantity configuration for the cross-link interference signal strength measurement, refer to paragraphs [0129], [0130], [0133], [0141], and claim 6.
Regarding claim 3 – Xu discloses the cross-link interference signal strength measurement is performed during an intra-frequency measurement gap based at least in part on the measurement gap configuration, refer to paragraphs [0133], 
Regarding claims 5 and 31 – Xu discloses detecting that a triggering condition for an event is fulfilled based at least in part on a comparison of the cross-link interference signal strength measurement to a threshold, wherein transmitting the report is further based at least in part on the event, refer to Figures 2-5, and paragraphs [0127], [0129], [0144]-[0154].
Regarding claims 7 and 33 – Xu discloses receiving from the network device an indication of a type of cross-link interference signal strength measurement, wherein performing the cross-link interference signal strength measurement and reporting the cross-link interference signal strength measurement are based at least in part on the indicated type of cross-link interference signal strength measurement, refer to paragraphs [0005], [0007], [0047], [0062], [0129], [0130], [0133], [0141], [0162], and claims 4, 6.
Regarding claims 8 and 34 – Xu discloses the indication of the type of cross-link signal is received as one or more of: an explicit signal of the type of cross-link signal or an implicit indication of the type of cross-link signal, refer to paragraphs [0005], [0007], [0047], [0062], [0129], [0130], [0133], [0141], [0162], and claims 4, 6.
Regarding claims 9 and 35 – Xu discloses the indicated type of cross-link interference signal strength measurement comprises one or more of a cross-link interference received signal strength indicator (RSSI) measurement type or a sounding reference signal received signal received power (RSRP) measurement type, refer to paragraphs [0005], [0007], [0047], [0062], [0129], [0130], [0133], [0141], [0162], and claims 4, 6.
Regarding claims 10 and 36 – Xu discloses the measurement configuration signal comprises a first measurement configuration associated with the cross-link interference RSSI measurement type and a second measurement configuration associated with the sounding reference signal RSRP measurement type, refer to paragraphs [0005]-[0007], [0009], [0026], [0035], [0036], [0047], [0062], [0129], [0130], [0133], [0141], [0162], and claims 4, 6.
Regarding claims 12 and 38 – Xu discloses report of the cross-link interference signal strength measurement is transmitted together with a serving cell measurement report, refer to paragraphs [0006], [0083], [0123], [0129], [0130], [0131].
Allowable Subject Matter

Claims 4, 6, 11, 26, 32, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2022/0159596 A1) discloses a method by which UE transmits SRS in wireless communication system, and apparatus.
Sundberg et al. (US 2022/0030456 A1) discloses a first network node, first UE and methods performed therein for handling communication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
5 December 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465